Citation Nr: 1808714	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  02-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to service connection for emphysema, to include as a result of exposure to asbestos, mustard gas, and tear gas.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from June 1952 to January 1954.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2018, the Veteran testified at a video teleconference hearing before the undersigned.  A transcript of that hearing is of record. 

In the July 2014 rating decision, the RO adjudicated the Veteran's claim of entitlement to service connection for hematuria with regard to the current appeal.  This claim was previously withdrawn in the Veteran's October 2003 VA Form 9, which indicated that the Veteran only wanted to appeal the issues of entitlement to service connection for kidney stones and emphysema.  Consistent with this, during the Board's recent January 2018 video hearing, the Veteran did not address entitlement to service connection for hematuria.  The Board therefore does not have jurisdiction over this claim.

The issue of entitlement to service connection for chronic obstructive pulmonary disease has been raised by the Veteran's November 2013 VA 21-526EZ, but has not been adjudicated by the Regional Office (RO).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to service connection for emphysema, to include as a result of exposure to asbestos, mustard gas, and tear gas, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran has provided credible testimony that his kidney stone disorder began in service.


CONCLUSION OF LAW

The criteria for service connection for a kidney stone disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a chronic disease listed in 38 C.F.R. § 3.309(a), including kidney stones, is shown to be chronic in service, subsequent manifestations of the same disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A veteran "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).

With the exception of a 1953 exit examination, the Veteran's service treatment records have been reported as lost in an accidental 1973 fire at the National Personnel Records Center.  See July 2014 service record response.  Where a veteran's service treatment records are "presumed destroyed," the Board's "obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's most recent VA medical records are from 2006.  These records indicate problems with kidney stones, which constitute a current diagnosis of this disorder.  See, e.g., July 2005 VA medical record.  

The Veteran has provided credible testimony that his kidney stone disorder began in service.  In his December 1999 claim he states that he was treated for kidney stones during service, and he has repeated this assertion in subsequent filings, during his October 2003 RO hearing, and during his January 2018 Board hearing.  The consistency of such testimony supports the credibility of in-service treatment for kidney stones.  Such testimony is further corroborated by his December 1953 exit examination, the only surviving medical record from service, which indicates that he was treated for hematuria in 1952.  Given the heightened application of the benefit-of-the-doubt rule, the consistency of the Veteran's credible testimony, partial corroboration of in-service kidney stones by the Veteran's only surviving service treatment record, and evidence of continued symptomatology, service connection for a kidney stone disorder is warranted under 38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for kidney stones is granted.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These factors are satisfied with regards to the Veteran's claim of entitlement to service connection for emphysema.  Regarding the first element, an August 2013 respiratory conditions questionnaire indicates emphysema.  Regarding the second element, the Veteran has stated that his emphysema could be the result of in-service exposure to mustard gas, tear gas, or asbestos.  The Veteran specifically states that he was exposed to mustard gas and tear gas during training exercises.  See January 2018 Board hearing transcript; October 2003 RO hearing transcript.  Regarding the third and fourth elements, there is an indication that the Veteran's emphysema could be the result of exposure to mustard gas, tear gas, or asbestos, but there is insufficient medical evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, a VA examination is required.  

VA treatment records to April 11, 2006, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 12, 2006, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from April 12, 2006, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed emphysema.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed emphysema; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed emphysema was incurred in the Veteran's service, including but not limited to exposure to tear gas, mustard gas, and asbestos.  

In reaching these opinions, the examiner should consider the Veteran's testimony regarding exposure to mustard gas, tear gas, and asbestos, as contained in the January 2018 Board hearing transcript and the October 2003 RO hearing transcript.  For purposes of these opinions, the examiner is to assume that the Veteran's reports of exposure to mustard gas, tear gas, and asbestos are credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


